          Case 1:20-cv-04816-TCB Document 38 Filed 04/01/21 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA

 HEALTHIER CHOICES
 MANAGEMENT CORP.,

                       Plaintiff,
                                              Case No. 1:20-cv-04816-TCB
         v.

 PHILIP MORRIS USA, INC. and                  JURY TRIAL DEMANDED
 PHILIP MORRIS PRODUCTS S.A.,

                       Defendants.



 JOINT MOTION TO STAY PENDING RESOLUTION OF DEFENDANTS’
                MOTION TO DISMISS (D.E. 31)

        Plaintiff Healthier Choices Management Corp. (“Healthier Choices”) and

Defendants Philip Morris USA, Inc. and Philip Morris Products S.A. (“Defendants”)

(collectively, the “Parties”) respectfully move to stay this case until the Court

resolves the issues raised in Defendants’ February 25, 2021 pending motion to

dismiss (“Defendants’ Motion”). D.E. 31. The requested stay will conserve the

Court’s and the Parties’ resources.      In light of such judicial efficiency and

conservation of the Parties’ time and resources, this Court regularly stays patent

litigation cases when there is a pending motion to dismiss. The Parties respectfully

request that the Court likewise do so here.



LEGAL\51645150\1
          Case 1:20-cv-04816-TCB Document 38 Filed 04/01/21 Page 2 of 10




        I.         Procedural History and Relief Requested

        On November 30, 2020, Plaintiff Healthier Choices filed this patent

infringement action, accusing Defendants of infringing U.S. Patent No. 10,561,170.

See generally D.E. 1. On February 25, 2021, Defendants moved to dismiss the case

for failure to state a claim under Fed. R. Civ. P. 12(b)(6). D.E. 31.

        On March 10, 2021, the Court granted an eleven-day extension to file both

Healthier Choices’ Response to Defendants’ Motion, and Defendants’ Reply to

Healthier Choices’ Response. See D.E. 35. The current deadline for the Parties to

serve their Fed. R. Civ. P. 26(a)(1) initial disclosures and file their Joint Preliminary

Report and Discovery Plan is March 29, 2021. The Parties have not yet held their

Rule 26(f) conference. Both Parties agree as follows:

        1. The Parties request a stay of all deadlines imposed by the Court’s Local

             Civil Rules, Local Patent Rules, and the Court’s Standing Order until the

             Court resolves the issues raised in Defendants’ Motion.

        2. When the Court decides Defendants’ Motion (D.I. 31) on the merits, the

             stay will be lifted. If the Court denies the motion, Defendants’ responsive

             pleading would be due 30 days after a denial of Defendants’ Motion. If

             the Court grants Defendants’ Motion and Plaintiff’s request for leave to




                                            2
LEGAL\51645150\1
          Case 1:20-cv-04816-TCB Document 38 Filed 04/01/21 Page 3 of 10




              amend, Plaintiff’s Amended Complaint would be due 30 days after

              granting Defendants’ Motion.

        II.        Basis for the Parties’ Request

        “District courts are entitled to broad discretion in managing pretrial discovery

matters.” Darwin v. Nicholson, 221 F. App’x 918, 919 (11th Cir. 2007) (citing Klay

v. All Defendants, 425 F.3d 977, 982 (11th Cir. 2005)); see U.S. v. RF Properties of

Lake County, Inc., 433 F.3d 1349 (11th Cir. 2005) (citing Burger King Corp. v.

Weaver, 169 F.3d 1310, 1315 (11th Cir. 1999)) (“The district court’s discovery

decisions are reviewed for abuse of discretion.”). Granting a stay until a motion to

dismiss is resolved is a “proper exercise” of the court’s “responsibility to manage

pretrial discovery properly in order to avoid a massive waste of judicial and private

resources.” Rivas v. The Bank of New York Mellon, 676 Fed. Appx. 926, 932 (11th

Cir. 2017).

        A stay of discovery proceedings is appropriate where the movant can show

“good cause and reasonableness.” Hall v. Progressive Premier Ins. Co., No. 1:19-

CV-040 (LAG), 2019 U.S. Dist. LEXIS 199285, at *2 (M.D. Ga. Aug. 26, 2019).

Federal courts “routinely find good cause to stay the discovery period where there is

a pending motion to dismiss.” Hester v. UMR Ins. Co., No. 5:16-cv-82, 2016 U.S.

Dist. LEXIS 144082 (S.D. Ga. Oct. 18, 2016); Berry v. Canady, No. 2:09-cv-765-


                                             3
LEGAL\51645150\1
          Case 1:20-cv-04816-TCB Document 38 Filed 04/01/21 Page 4 of 10




FtM-29SPC, 2011 U.S. Dist. LEXIS 27088, at *2 (M.D. Fla. Mar. 2, 2011) (citing

Moore v. Potter, 141 F. App’x 803, 807 (11th Cir. 2005) (“[N]either the parties nor

the court have any need for discovery before the court rules on the motion [to

dismiss]”). Furthermore, a stay of this case is reasonable under the circumstances

and would not unfairly prejudice the litigants. Moseley v. Sessions, No. 2:16-cv-

153, 2017 U.S. Dist. LEXIS 66080, at *5 (S.D. Ga. May 1, 2017) (granting a motion

to stay where good cause shown and the delay in discovery would not prejudice the

Plaintiff).

        The matter is in the initial stages, and all parties agree a stay is appropriate.

The Parties believe that the requested stay will best conserve the Court’s and the

Parties’ resources. Branch Banking & Tr. Co. v. Hamby, No. 2:15-cv-115, 2015

U.S. Dist. LEXIS 196283, at *11 (S.D. Ga. Nov. 9, 2015); see Chudasama v. Mazda

Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997) (discussing the costs and burdens

associated with discovery on plaintiffs and defendants); Arriaga-Zacarias v. Lewis

Taylor Farms, Inc., No. 7:08-CV-32(HL), 2008 U.S. Dist. LEXIS 80216, at *5

(M.D. Ga. Oct. 10, 2008) (finding that good cause exists for staying discovery

because the benefit outweighs any potential prejudice that will result from the stay).

Because Defendants have not yet answered Healthier Choices’ Complaint, it would

be inefficient and difficult for the Parties to prepare the detailed disclosures that the


                                            4
LEGAL\51645150\1
          Case 1:20-cv-04816-TCB Document 38 Filed 04/01/21 Page 5 of 10




Local Civil Rules and Local Patent Rules require. In addition, the discussions

required by the Local Civil Rules and the Court’s Standing Order will be premature

or, at a minimum, less productive. Further, the Parties will likely have difficulty

agreeing on a proposed case schedule until the issues raised in Defendants’ Motion

have been resolved.

        The requested extensions will make the joint reporting obligations more

meaningful and efficient for the Parties and the Court, and such extensions are not

sought for the purposes of delay. A stay will focus the case, set a schedule, and

position the case for resolution. Recognizing these efficiencies, this Court has

granted stays in analogous patent litigation matters. For example, in Accelerated

Memory Tech, LLC v. Barracuda Networks, Inc., No. 2:18-cv-0175-RWS, the Court

granted a stay pending resolution of the defendant’s motion to dismiss. The same

was true in SendSig, LLC v. Square, Inc., 1:19-cv-03733-JPB (D.E. 20) (Oct. 30,

2019), Nissei ASB Co. v. R&D Tool & Engineering Co., No. 1:18-cv-00553-TCB

(Apr. 9, 2018), and Pollard Banknote Ltd. P’ship v. Sci. Games Int’l Inc., No. 1:10-

cv-0621-WSD (D.E. 40) (Jan. 19, 2011), where the Court again granted stays

pending resolution of motions to dismiss. Here, too, the Parties respectfully believe

that a stay pending resolution of the issues raised in Defendants Motion will

conserve resources and promote efficiency.


                                         5
LEGAL\51645150\1
          Case 1:20-cv-04816-TCB Document 38 Filed 04/01/21 Page 6 of 10




        III.       Conclusion

        The Parties respectfully request the Court grant the Joint Motion to Stay

pending resolution of Defendants’ Motion and enter their proposed order.

        A proposed order is attached hereto for the Court’s consideration and entry.


 Dated: April 1, 2021                      Respectfully submitted,



 s/Alycen Moss                             s/Henry D. Fellows, Jr.
 Alycen Moss                               Henry D. Fellows, Jr.
 Georgia Bar No. 002598                    Georgia Bar No. 257825
 COZEN O’CONNOR                            Michael C. Gretchen
 1230 Peachtree Street, NE, Suite 400      Georgia Bar No. 522171
 Atlanta, GA 30309                         FELLOWS LABRIOLA LLP
 Telephone: (404) 572-2000                 Suite 2300
 amoss@cozen.com                           South Tower Peachtree Center
                                           225 Peachtree Street, N.E.
 Barry P. Golob (admitted pro hac          Atlanta, GA 30303
 vice)                                     Telephone: (404) 586-9200
 Aaron S. Lukas (admitted pro hac          hfellows@fellab.com
 vice)                                     mgretchen@fellab.com
 Eric Levi (admitted pro hac vice)
 Lynnette D. Espy-Williams                 Maximilian A. Grant (admitted pro hac vice)
 Georgia Bar No. 246106                    LATHAM & WATKINS LLP
 COZEN O’CONNOR                            555 Eleventh Street, N.W.
 1200 Nineteenth Street, NW                Suite 1000
 Washington, D.C. 20036                    Washington, DC 20004
 Telephone: (202) 912-4800                 Telephone: (202) 637-2200
 bgolob@cozen.com                          maximilian.grant@lw.com
 alukas@cozen.com
 elevi@cozen.com
 lespy-williams@cozen.com


                                          6
LEGAL\51645150\1
          Case 1:20-cv-04816-TCB Document 38 Filed 04/01/21 Page 7 of 10




 Attorneys for Plaintiff Healthier      Richard L. Frenkel (admitted pro hac vice)
 Choices Management Corp.               LATHAM & WATKINS LLP
                                        140 Scott Drive
                                        Menlo Park, CA 94025
                                        Telephone: (650) 463-3080
                                        rick.frenkel@lw.com

                                        Attorneys for Defendant Philip Morris
                                        Products S.A.

 /s/ Charles A. Pannell, III
 Charles A. Pannell, III
 Georgia Bar No. 141535
 ADDYHART P.C.
 Suite 130
 10 Glenlake Parkway
 Atlanta, GA 30328
 Telephone: (770) 715-2020
 cpannell@addyhart.com

 Brian Ferguson (admitted pro hac
 vice)
 Stephen P. Bosco (admitted pro hac
 vice)
 WEIL GOTSHAL & MANGES, LLP
 2001 M Street, NW, Suite 600
 Washington, DC 20036
 Telephone: (202) 682-7000
 brian.ferguson@weil.com
 stephen.bosco@weil.com

 Elizabeth S. Weiswasser (admitted
 pro hac vice)
 WEIL GOTSHAL & MANGES, LLP
 767 Fifth Avenue
 New York, NY 10153
 Telephone: (212) 310-8159
 elizabeth.weiswasser@weil.com
                                        7
LEGAL\51645150\1
          Case 1:20-cv-04816-TCB Document 38 Filed 04/01/21 Page 8 of 10




 Attorneys for Defendant Philip Morris
 USA, Inc.




                                         8
LEGAL\51645150\1
          Case 1:20-cv-04816-TCB Document 38 Filed 04/01/21 Page 9 of 10




                       CERTIFICATE OF COMPLIANCE

        Pursuant to L.R. 7.1D the undersigned hereby certifies that the foregoing

document has been prepared in Times New Roman 14 point, one of the four fonts

and points approved by the Court in L.R. 5.1C.



                                            /s/ Alycen Moss
                                            Alycen Moss




                                        9
LEGAL\51645150\1
         Case 1:20-cv-04816-TCB Document 38 Filed 04/01/21 Page 10 of 10




                          CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 1, 2021, the foregoing

document was filed with the Clerk of the Court using CM/ECF, which will send

electronic notification of such filing to all counsel of record.



                                                /s/ Alycen Moss
                                                Alycen Moss




                                           10
LEGAL\51645150\1
